--------------------------------------------------------------------------------

EXHIBIT 10.2
 
INDEPENDENT CONTRACTOR AGREEMENT
 
This Agreement is between Scientific Learning Corporation ("SLC") and D. Andrew
Myers ("Contractor"), dated as of July 12, 2012.


1.  
Engagement of Services.

 
a. 
SLC hereby engages Contractor, and Contractor hereby agrees, to render the
services (the ‘’Services”) described in the Project Descriptions.  The first
Project Description is signed by both parties and attached to this
Agreement.  SLC and Contractor may amend the initial Project Description or add
additional Services by having both parties sign a new Project Description
referring to this Agreement.

 
b. 
The manner and means by which Contractor renders the Services are in
Contractor's discretion and control.  Contractor agrees to exercise the highest
degree of professionalism, to perform the Services to applicable industry
standards, and to utilize Contractor’s expertise and creative talents in
performing the Services.

 
c. 
Contractor agrees at Contractor’s own expense to provide Contractor’s own
facilities, equipment, tools and other materials to use in performing the
Services, except that SLC will make its facilities and equipment available to
Contractor as SLC and Contractor may agree.  Contractor agrees not to use the
facilities, equipment, tools or other materials of any third parties or to
subcontract or otherwise delegate Contractor’s obligations in connection with
this Agreement without SLC’s prior written consent.

 
2.  
Compensation.  SLC will pay Contractor a fee for services rendered under this
Agreement as set forth in the Project Descriptions.  Contractor will be
reimbursed for expenses only as set forth in the Project Descriptions.  Except
as provided in the applicable project description, SLC will pay Contractor for
services and will reimburse Contractor for approved expenses within thirty (30)
days of the date of Contractor's invoice.  Invoices will meet all detail
requirements stated in the applicable Project Description.  If this Agreement or
a Project Description is terminated for any reason, Contractor will be paid fees
on a proportional basis for work which is performed through the effective date
of such termination.



3.  
Independent Consultant Relationship. Contractor's relationship with SLC will be
that of an independent consultant and nothing in this Agreement should be
construed to create a partnership, joint venture, or employer-employee
relationship.  Contractor is not an agent of SLC and is not authorized to make
any representation or commitment on behalf of SLC.  Contractor will not be
entitled to any of the benefits that SLC may make available to its employees,
such as workers’ compensation, unemployment, disability, other group insurance,
profit sharing or retirement benefits.  Contractor will be solely responsible
for all tax returns and payments required to be filed with or made to any tax
authority with respect to Contractor's performance of services and receipt of
fees under this Agreement.  Contractor must provide SLC with a properly
completed Form W-9 before any fee can be paid to Contractor



4.  
Confidential Information; Intellectual Property Rights.




 
a. 
Confidential Information.  Contractor agrees to keep SLC Confidential
Information confidential, not to use SLC Confidential Information except for the
purposes of providing Services to SLC, not to disclose any SLC Confidential
Information to any third party without first obtaining SLC's express written
consent, and to take reasonable precautions to prevent the unauthorized use or
disclosure of SLC Confidential Information.  “SLC Confidential Information”
means any information that relates to SLC which SLC has not made publicly
available, including without limitation, marketing, sales or business strategy
plans or information; product plans; financial statements, budgets or other
financial information; trade secrets, inventions, developments, designs,
discoveries, computer programs, processes, know-how, or other research results
or strategies; or license, cost, price, supplier, customer, employee or investor
information.  SLC Confidential Information may be in oral, written, graphic or
electronic form.  For purposes of this Agreement, SLC Confidential Information
includes any information of a third party which SLC has in its possession under
obligations of confidentiality.  SLC Confidential Information does not include
any information that (1) has been published or is otherwise readily available to
the public other than by a breach of this Agreement; (2) was rightfully received
by Contractor from a third party without confidential limitations; (3) was
independently developed for Contractor by persons having no access to SLC
Confidential Information; or (4) was known to Contractor prior to its first
receipt from SLC, as shown by Contractor’s written records.

 
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 

 
b. 
Assignment of Work Product to SLC.  SLC shall own, and Contractor irrevocably
assigns to SLC, all right, title and interest worldwide in and to any and all
SLC Work Product.  “SLC Work Product” is Work Product which Contractor, alone or
with others, conceives, discovers, develops, makes or reduces to practice in the
course of performing the Services.  “Work Product” includes any invention,
discovery, design, development, process, technique, know-how, improvement,
formula, idea or trade secret; any computer program or software, book, article,
artwork, other written or graphic material or other work of authorship; or any
data or compilation of data.  Contractor’s assignment includes all intellectual
property rights to any SLC Work Product, including copyrights, trademarks, trade
secrets, patents, moral rights, contract and licensing rights.  Contractor
retains no rights to use the SLC Work Product and agrees not to challenge the
validity of SLC's ownership of the SLC Work Product.  Contractor agrees to
disclose all SLC Work Product promptly in writing to SLC.

 

 
c. 
Waiver of Assignment of Other Rights.  If Contractor has any rights to the SLC
Work Product that cannot be assigned to SLC, Contractor unconditionally and
irrevocably waives the enforcement of such rights against SLC, and agrees, at
SLC's request and expense, to consent to and join in any action to enforce such
rights.  If Contractor has any right to the SLC Work Product that cannot be
assigned to SLC or waived by Contractor, Contractor unconditionally and
irrevocably grants to SLC during the term of such rights, an exclusive,
irrevocable, perpetual, worldwide, paid up and royalty-free license, with rights
to sublicense through multiple levels of sublicensees, to make, use, reproduce,
create derivative works of, distribute, publicly perform and publicly display by
all means now known or later developed, under such rights.

 

 
d. 
Background Technology.  If Contractor intends to use any technology or
inventions that are already in existence and do not belong to SLC (“Background
Technology”) in performing the Services, Contractor must attach a written
description of that technology to this Agreement.  Contractor (1) represents
that Contractor has the right to incorporate any Background Technology that is
incorporated into the SLC Work Product without incurring any obligations to or
violating any rights of third parties; and (2) hereby grants SLC a
non-exclusive, irrevocable, perpetual, worldwide, paid up and royalty-free
license, with rights to sublicense through multiple levels of sublicensees, to
make, use, sell, reproduce, create derivative works of, distribute, publicly
perform and publicly display by all means now known or later developed any
Background Technology incorporated or used in the SLC Work Product for the
purpose of developing and marketing SLC products.

 

 
e. 
Assistance.  Contractor agrees to cooperate with SLC, both during and after the
term of this Agreement, in the procurement, maintenance and enforcement of SLC's
rights in SLC Work Product and to execute, when requested, any documents deemed
necessary by SLC to the procurement, maintenance and enforcement of SLC's rights
in SLC Work Product.  SLC shall compensate Contractor at a reasonable rate for
the time actually spent by Contractor at SLC's request on such assistance.

 

 
f. 
Employees of Contractor.  Any employee or consultant of Contractor who performs
any part of the Services must sign a written agreement with Contractor
individually agreeing to the provisions of Section 4 for the benefit of
Contractor prior to performing any part of the Services.

 
5.  
Contractor Representations and Warranties.  Contractor hereby represents and
warrants that:

 
a. 
SLC Work Product will be an original work of Contractor and will not infringe
the intellectual property rights of third parties;

 
b. 
Contractor has full right and power to enter into and perform this Agreement
without the consent of any third party;

 
c. 
There is no other existing contract or duty on Contractor's part inconsistent or
incompatible with this Agreement;

 
d. 
Contractor will not perform work or enter into an obligation that is
inconsistent or incompatible with Contractor's obligations under this Agreement
or the scope of Services rendered for SLC; and

 
e. 
Contractor will not disclose to SLC, bring onto SLC's premises, or induce SLC to
use any confidential information that belongs to anyone other than SLC or
Contractor.



 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
6 
Termination.




 
a.
Termination.  Contractor may terminate this Agreement or any Project Description
at its convenience and without any breach by SLC upon ten (10) days' prior
written notice to SLC.  SLC may terminate this Agreement or any Project
Description if (i) Contractor has breached his obligations under this Agreement
or has failed to provide the services Contractor is required to provide under
any Project Description hereunder; (ii) SLC has given Contractor written or
email notice of such breach or failure; and (iii) Contractor has not cured the
failure or breach within 30 days after SLC has given such notice.  Acceptance of
another position shall not in itself constitute a breach of this Agreement.

 

 
b.
Noninterference with Business.  During and for a period of one (1) year
immediately following termination of this Agreement by either party, Contractor
agrees not to solicit or induce any employee or independent contractor to
terminate or breach an employment, contractual or other relationship with SLC.

 

 
c.
Return of SLC Property.  Upon termination of the Agreement or earlier as
requested by SLC, Contractor will deliver to SLC any and all drawings, notes,
specifications, devices, and other documents and materials related to the
Services, together with all copies thereof, and any other material containing
any SLC Proprietary Information or SLC Work Product or SLC Proprietary
Information.

 
7 
General Provisions.




 
a.
Government Contracts.  If Contractor performs Services in connection with any
government contract (including a contract with any school or school district) to
which SLC is a party, Contractor agrees to abide by all laws and regulations
relating to such contract and to all provisions of such contract applicable to
subcontractors.  To the extent that any such law, rule, or provision requires
that a clause be included in this Agreement, Contractor agrees that such
provision or clause shall be added to this Agreement and the same shall then
become a part of this Agreement.




 
b. 
No Assignment.  This Agreement may not be assigned by Contractor without SLC's
consent, and any such attempted assignment shall be void and of no effect.




 
c.
Entire Agreement.  This Agreement is the final, complete and exclusive agreement
of the parties with respect to the subject matter hereof and supersedes and
merges all prior discussions between us.  No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing and signed by the party to be charged.  Effective as
of the date of this Agreement, the terms of this Agreement will govern all
Project Descriptions and services undertaken by Contractor for SLC.




 
d. 
Survival.  The following provisions shall survive termination of this
Agreement:  Section 4, Section 5 and Section 6.




 
e. 
Waiver.  No waiver by SLC of any breach of this Agreement shall be a waiver of
any preceding or succeeding breach.  No waiver by SLC of any right under this
Agreement shall be construed as a waiver of any other right.  SLC shall not be
required to give notice to enforce strict adherence to all terms of this
Agreement.




 
f. 
Severability.  In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.  If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.




 
g. 
Governing Law.  This Agreement will be governed and construed in accordance with
the laws of the State of California as applied to transactions taking place
wholly within California between California residents.  Contractor hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in San Francisco, California for actions arising from or related to this
Agreement.

 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 

 
h. 
Arbitration.  All disputes arising out of or relating to this Agreement or a
breach of this Agreement that cannot be settled amicably will be resolved by
arbitration before one neutral arbitrator (who shall be an attorney at law
familiar with the computer industry) in San Francisco and administered by the
American Arbitration Association in accordance with its Commercial Arbitration
Rules.  Any provisional or equitable remedy that would be available from a court
of law will be available from the arbitrator.  Judgment upon the award of the
arbitrator may be enforced in any court having jurisdiction thereof.

 

 
i. 
Injunctive Relief.  A breach of any of the terms of Section 4 or Section 6b of
this Agreement may result in irreparable and continuing damage to SLC for which
there may be no adequate remedy at law, and SLC is therefore entitled to seek
injunctive relief as well as such other and further relief as may be
appropriate.



In Witness Whereof, the parties have caused this Independent Contractor
Agreement to be executed by their duly authorized representative(s).
 
SCIENTIFIC LEARNING CORPORATION
 
CONTRACTOR
      By: /s/ Robert C. Bowen  
By:
/s/ Andy Myers

     
Name (print): Robert C. Bowen
 
Name (print): D. Andrew Myers
      Address:
300 Frank H. Ogawa Plaza, Suite 600
  Address: 464 Coventry Place            
Oakland, California 94612-2040 
    Danville, CA  94506 

 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
Project Description
 
Services to be performed:

 
· 
Contractor will provide advice and consultation to SLC’s CEO, and agrees to be
available for such services for up to two full days (or 16 hours if work is
performed in partial days) per month.

 
· 
Contractor may also perform such additional tasks as may be agreed from time to
time between Contractor and SLC’s CEO

 



Time Period during which Services will be performed:
The term during which Services will be performed will begin on the day following
Contractor’s last day of employment by SLC (term is presently expected to
commence August 2, 2012) and end December 31, 2012.


Fees for Services:


The performance of Services hereunder shall constitute Continued Service with
the Company for purposes of SLC’s employee stock plans and Contractor’s current
employee stock options and restricted stock units  thereunder.


For services up to two full days (or 16 hours if work is performed in partial
days) per month, and that are to be performed within the greater San Francisco
Bay Area, the compensation shall consist of the provision with respect to
employee stock provided above, and no additional cash fee shall be paid.


For services that exceed two full days (or 16 hours if work is performed in
partial days) per month or that require travel outside the greater San Francisco
Bay Area, the fee shall be $1,500 per day (or $200 per hour if work is performed
for less than seven hours in a day).


Services that will exceed two full days or 16 hours in a month or require travel
outside the greater San Franciso Bay Area require consent of Contractor and
prior written approval by SLC’s CEO.


Invoicing Requirements:
For any cash fee, Contractor’s invoices shall state the dates on which Services
were performed and for each date, the number of hours and a description of the
services provided on each such date.


Expenses:
SLC will reimburse Contractor for reasonable expenses including mileage, travel,
lodging and meal expenses incurred in connection with the performance of
services under this Agreement provided that Contractor has obtained prior
approval from Contractor’s principal SLC contact and submits verification of
such expenses as SLC may require.


Note: This Project Description is governed by the terms of the Independent
Contractor Agreement between SLC and Contractor, dated as of July 12, 2012.
 
Scientific Learning Corporation
 
Contractor
      By: 
/s/ Robert C. Bowen
  By: 
/s/ Andy Myers
(Signature)
 
(Signature)
     
Name (print): Robert C. Bowen, CEO
 
Name (print): D. Andrew Myers

      Dated: 
July 12, 2012
  Dated: 
July 12, 2012

 
 
Page 5 of 5

--------------------------------------------------------------------------------